UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff,
-VS- Case No. 3:19-CR-87
TERRY DEON ROBINSON,

Defendant.

 

ORDER ADOPTING THE REPORT AND RECOMMENDATIONS OF THE UNITED
STATES MAGISTRATE JUDGE (DOC. 26), ACCEPTING THE PLEAS OF GUILTY, AND
REFERRING THE CASE TO THE U.S. PROBATION DEPARTMENT FOR A
PRESENTENCE INVESTIGATION AND REPORT

 

On June 21, 2019, this matter came before United States Magistrate Judge Michael J.
Newman for a Plea Hearing. Having conducted a full plea colloquy with the Defendant, the
Magistrate Judge concluded that the Defendant’s pleas of guilty to Count 1 and Count 2 of the
Information were knowing, intelligent, and voluntary, and that there is an adequate factual basis for
a finding of guilt. This Court, noting that no obj ections have been filed thereto, and that the time for
filing such objections expired on July 5, 201 9, hereby ADOPTS said Report and Recommendations.

Therefore, based upon the aforesaid, and this Court’s de novo review of the comprehensive
findings by the United States Magistrate Judge this Court adopts the Report and Recommendations
of the United States Magistrate Judge (doc. 26) in its entirety, finding that the pleas were knowing,
intelligent and voluntary. The Defendant is FOUND guilty of the offense for which he pled. This
matter is ORDERED referred to the Unites States Probation Department for a presentence
investigation and report. Sentencing remains scheduled for September 24, 2019 at 9:30 a.m.

DONE and ORDERED in Dayton, Ohio, this 9" day4f July, 2019.

  

a

THOMAS M. ROSE, JUDGE
i ATES DISTRICT COURT
